EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Brad Czerwonky on 1/28/2022.
The application has been amended as follows: 

1. 	(Currently Amended) A mobile manufacturing system comprising:
a control unit configured for ready portable transport via a vehicle from a storage site to a worksite and then back to the storage site, the worksite located remotely from the storage site;
a manufacturing unit operatively coupled to the control unit and configured for ready portable transport via the vehicle to the worksite, the manufacturing unit configured to fabricate a component of a water infrastructure system using an automated manufacturing process based on a three-dimensional solid model of the component saved on a computer-readable storage medium operatively coupled to the control unit; and
a quality test unit operatively coupled to the control unit and configured for ready portable transport via the vehicle to the worksite and to perform testing on one of the fabricated component and a sample of a batch of a material used to fabricate the component, the testing comprising one of 

3. 	(Original) The mobile manufacturing system of claim 2, wherein the transport device is an unmanned aerial vehicle (UAV).
4. 	(Previously Presented) The mobile manufacturing system of claim 1, wherein the quality test unit is configured to perform tensile testing on one of the fabricated component and on the sample of the batch of the material used to fabricate the component.
5-6. 	(Cancelled)
7. 	(Currently Amended) A mobile manufacturing platform comprising:
a control unit;
a manufacturing unit operatively coupled to the control unit, the manufacturing unit configured to fabricate a component of a water infrastructure system using an automated manufacturing process based on a three-dimensional solid model of the component, the manufacturing unit comprises a three-dimensional printer; and
a quality test unit operatively coupled to the control unit and configured for ready portable transport via a vehicle to a worksite and to perform testing on one of the fabricated component and a sample of a batch of a material used to fabricate the component, the testing comprising one of 
wherein the platform is configured for transport via the vehicle to the worksite.
8. 	(Cancelled)
9. 	(Previously Presented) The mobile manufacturing platform of claim 7, wherein the quality test unit comprises a tensile test unit configured to perform tensile testing on the sample of the batch of the material used to fabricate the component.

11. 	(Currently Amended) A method of manufacturing a component, the method comprising:
fabricating, via a manufacturing unit, a component of a water infrastructure system on a mobile manufacturing platform at a worksite using a three-[[ ]]dimensional printer based on a solid model of the component saved on a computer-readable storage medium operatively coupled to a control unit, the mobile manufacturing platform comprising the control unit, [[a]] the manufacturing unit operatively coupled to the control unit, and a quality test unit;
performing, via the quality test unit operatively coupled to the control unit and configured for ready portable transport via a vehicle to a worksite, testing on one of the fabricated component and a sample of a batch of a material used to fabricate the component on the mobile manufacturing platform, the testing comprising one of 
alerting a user of the mobile manufacturing platform as to whether a characteristic of the one of the fabricated component and the sample of the batch of the material used to fabricate the component is within an acceptable range; and
wherein the platform is configured for transport via the vehicle to the worksite.
12. 	(Original) The method of claim 11, wherein the platform further comprises a three-dimensional scanner operatively coupled to the control unit, the method further comprising:
scanning into electronic data with the scanner three-dimensional geometry of the component, a one of the control unit and the scanner comprising a converter; 
converting the data into the solid model of the component using the converter;
sending the data from the control unit to a server comprising the computer-readable storage medium; and

13. 	(Original) The method of claim 11, further comprising transporting at least one of raw materials, partially fabricated parts, and fabricated parts to the worksite with an unmanned aerial vehicle (UAV).
14. 	(Cancelled)
15. 	(Previously Presented) The method of claim 11, wherein the quality test unit further comprises a tensile test unit, the method further comprising: 
fabricating the sample from the batch of the material used to fabricate the component; and
performing tensile testing on the sample.
16. 	(Previously Presented) The method of claim 11, further comprising sending data on the fabricated component to a certification agency.
17. 	(Cancelled)
18. 	(Previously Presented) The method of claim 15, further comprising:			 
comparing a tensile strength of the sample with a reference strength of the material used to fabricate the component; and
alerting the user of the mobile manufacturing platform as to whether the tensile strength of the sample is within an acceptable range about the reference strength of the material.
19. 	(Cancelled)
20. 	(Previously Presented) The method of claim 11, further comprising tagging the fabricated component with a digital signature that provides information about the fabricated component. 
21. 	(Previously Presented) The method of claim 20, further comprising storing quality assurance data gathered from the testing in the digital signature.

23. 	(Currently Amended) The method of claim 11, further comprising performing pressure testing on the one of the fabricated component and the sample of the batch of the material.
24. 	(Previously Presented) The method of claim 11, further comprising performing non-destructive testing on the one of the fabricated component and the sample of the batch of the material.
25. 	(Previously Presented) The method of claim 11, wherein performing testing on the one of the fabricated component and the sample of the batch of the material used to fabricate the component comprises performing hardness testing on the one of the fabricated component and the sample of the batch of the material.
26. 	(Previously Presented) The method of claim 11, wherein performing testing on the one of the fabricated component and the sample of the batch of the material used to fabricate the component comprises performing surface finish testing on the one of the fabricated component and the sample of the batch of the material.


Allowable Subject Matter
Claims 1-4, 7, 9-13, 15, 16, 18 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose a quality test unit operatively coupled to the control unit of a mobile manufacturing system and configured for ready portable transport via the vehicle to the worksite and to perform testing on one of the fabricated component and a sample of a batch of a material used to fabricate the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





CK
January 28, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116